TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00369-CV



Appellant, Anderson Mill Municipal Utility District//Cross-Appellants,
John C. Robbins and Theresa M. Robbins

v.

Appellees, John C. Robbins and Theresa M. Robbins//Cross-Appellee,
Anderson Mill Municipal Utility District




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 01-535-C368, HONORABLE BURT CARNES, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

                        After we issued our September 8, 2005, opinion and judgment in this case, appellant
Anderson Mill Municipal Utility District filed a motion for clarification, and appellees John C.
Robbins and Theresa M. Robbins subsequently filed a motion for rehearing and response to the
District’s motion for clarification.  Before we could act on these pending motions, the Robbinses
notified this Court that they have filed a petition for bankruptcy (Cause No. 0518572, United States
Bankruptcy Court, W.D. Texas).  We therefore abate this appeal.  See 11 U.S.C. § 362; Tex. R. App.
P. 8.  It is the parties’ responsibility to notify the Court as soon as possible if an event occurs that
would allow reinstatement.  See Tex. R. App. P. 8.3.
 
                                                                                                                                                            
                                                                        Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton

Filed:   November 22, 2005